Citation Nr: 0613875	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, now rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1981 to July 1989 
and from November 1989 to March 1990. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for a left knee disability, now 
rated as 20 percent. 


FINDING OF FACT

The veteran has degenerative arthritis of the left knee, 
confirmed by X-ray.  Left knee flexion is 135 degrees; 
extension is zero degrees.  He has daily pain and discomfort 
when trying to squat or twist the knee laterally.  Strength 
and power are normal with no inflammation, swelling, 
effusion, ankylosis, recurrent subluxation. or lateral 
instability. 


CONCLUSION OF LAW

The criteria for an increased rating for a left knee 
disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5256, 5257, 5260, 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2002; a 
rating decision in October 2002; a statement of the case in 
October 2003; and a supplemental statement of the case in 
December 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran has a service-connected disability for post-
operative residual conditions of a left knee injury, now 
rated as 20 percent disabling.  He seeks a higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Under 38 C.F.R. § 4.71a, DCs 5003 and 5010, degenerative or 
traumatic arthritis, established by X-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

A 0 percent rating is warranted when flexion is limited to 60 
degrees.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.  A zero percent rating is warranted when extension 
is limited to 5 degrees.  A 10 percent rating is warranted 
when extension is limited to  10 degrees.  A 20 percent 
rating is warranted where extension is limited to 15 degrees.  
A 30 percent rating is warranted where extension is limited 
to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight, 20 percent when moderate, and 
30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.  
Ankylosis and cartilage effusion are not indicated in this 
case; thus, those particular criteria do not apply here.  38 
C.F.R. § 4.71a, DC 5256, 5258.

When evaluating joints on the basis of limited motion, the VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should be made by an examiner and should be 
portrayed in terms of the additional loss in range of motion 
due to these factors, including with repeated use and during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.

The veteran injured his left knee in service.  He received 
arthroscopy in 1984 and reconstruction surgery in 1985, but 
the repair was not completely successful.   In July 1991, the 
veteran was medically disqualified from further reserve 
service due to an anterior cruciate ligament (ACL) deficient 
left knee.  In October 1991, a private physician diagnosed 
mild degenerative arthritis.  He did not note a limitation of 
motion but did note some laxity at 20 degrees of flexion.  He 
stated that the veteran would likely always have to use an 
ACL brace and may need further reconstruction. 

In April 2002, a VA examiner noted that the veteran had a 
left knee range of motion of 0 to 140 degrees.  There was no 
crepitation although the veteran walked with a slight limp 
and used a weight relieving brace on his left leg due to knee 
pain.  Lachman, McMurray, and Apley tests were negative.  A 
magnetic resonance image was obtained.  The examiner 
continued the diagnosis of degenerative joint disease of the 
left knee.  In July 2003, the veteran underwent arthroscopy 
for a partial medical meniscectomy.  A follow-up examination 
and X-ray in October 2003 showed no overall change compared 
to April 2002.  The veteran stated that the knee had not 
given way, but he did wear a knee brace.  His range of motion 
was 0 to 100 degrees with tenderness and pain but no 
instability.  The veteran continued to use a knee brace and 
took medication for pain. 

In May 2004 examination, the veteran complained of stiffness 
and daily shooting pain in his left knee.  He stated that 
that he had difficulty standing for long times during his 
eight hour work day or going up stairs or ladders.  The 
examiner noted no swelling, inflammation, or tenderness.  
Strength and power of the left leg was normal.  The veteran 
continued to use a leg brace but no other supportive devices.  
Although the veteran complained of episodes of dislocation 
and giving way of the knee, physical examination found the 
stability of the knee was normal, varus and valgus.  Range of 
motion was zero degrees in extension and 135 degrees in 
flexion with discomfort when trying to squat or twist his 
knee laterally.  However, there was no swelling, 
inflammation, tenderness, instability, or loss of strength.  
The examiner continued the diagnosis of degenerative 
arthritis of the left knee, confirmed by X-ray, and noted no 
appreciable change from the October 2003 examination. 

The veteran argues that the examination in May 2004 is too 
old to adequately evaluate his condition.  The Board notes 
that in April 2005, the veteran stated that he had no 
additional evidence to submit.  In May 2005, the RO advised 
him by letter that he had an additional 90 days to submit any 
new evidence.  The Board also notes that examiners in October 
2003 and May 2004 observed no significant  changes from 
earlier examinations.  Therefore, the Board concludes that 
the evidence of record is sufficient to decide the claim 
because several medical assessments showed no worsening 
condition and the veteran submitted no new evidence. 

The Board concludes that the veteran's left knee disability 
is not compensable based on a limited range of motion under 
38 C.F.R. § 4.71a DCs 5260 and 5261 because the veteran's 
measured flexion is greater than 60 degrees and extension is 
less than 5 degrees.  Therefore, the Board finds that 
separate compensable ratings for limitation of flexion and 
extension are not warranted in this case, because neither 
range of motion warrants a compensable rating.  VAOGCPREC 09-
04 (2004), 69 Fed. Reg. 59990 (2004).

However, the veteran has been diagnosed with degenerative 
arthritis confirmed by X-ray.  Thus a 10 percent rating is 
warranted under 38 C.F.R. § 4.71a, DC 5003.  Since not more 
than one major joint is affected, a higher rating is not 
warranted under this diagnostic code.  However, the evidence 
does not show limitation of flexion to 15 degrees or 
limitation of extension to 20 degrees such that a rating 
higher than 20 percent would be warranted.

In addition, the objective evidence does not show recurrent 
subluxation or lateral instability.  Therefore a separate 
rating pursuant to DC 5257 is not warranted.  VAOGCPREC 23-97 
(1997), 62 Fed. Reg. 63604 (1997).

The evidence does not show that a rating greater than 20 
percent is warranted.  The veteran's pain or functional loss 
has been considered in establishing entitlement to the 
current 20 percent rating because the veteran has complaints 
of inability to stand for long periods of time, squat, or 
climb stairs without difficulty.  However, he has mobility 
without use of a crutch or cane, is able to perform the 
duties of his employment for eight hours, and obtains relief 
from medication.  The Board finds that the additional 
function loss due to pain does not support a finding of 
limitation such that a rating higher than the current 20 
percent is warranted.

The weight of the credible evidence demonstrates that the 
veteran's degenerative arthritis of the left knee warrants no 
more than a 20 percent rating.  As the preponderance of the 
evidence is against the claim for increase, the "benefit of 
the doubt" rule is not for application, and the Board must 
deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a left knee disability 
is denied



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


